United States Court of Appeals
                      For the First Circuit

No. 16-1104
                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                          BARRY SPENCER,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on August 23, 2017 is amended
as follows:

     On page 14, line 12, replace "prosecution, John Wortmann,"
     with "prosecution"

     On page 14, line 15, "Wortmann" with "The AUSA"

     On page 14, lines 17 and 21, replace "Wortmann" with "the
     AUSA"

     On page 15, line 1, replace "Wortmann" with "The AUSA"

     On page 15, lines 14, 15, 18, and 22, replace "Wortmann" with
     "the AUSA"

     On page 18, lines 16 and 18, replace "Wortmann's" with "the
     AUSA's"

     On page 18, line 20, replace "Wortmann" with "the AUSA"
     (twice)

     On page 19, line 4, replace "Wortmann's" with "the AUSA's"

     On page 21, line 15, replace "Wortmann" with "the AUSA"

     On page 22, line 9, replace "Wortmann" with "the AUSA"

     On page 25, line 18, replace "Wortmann's" with "the AUSA's"
On page 36, line 1, replace "Wortmann" with "the AUSA"